Citation Nr: 1548721	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-45 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1952 to January 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In pertinent part, the October 2009 rating decision denied service connection for an eye disability and tinnitus.  The January 2014 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective May 2, 2008.

It is acknowledged that the issues of entitlement to service connection for tinnitus and entitlement to an initial compensable rating for bilateral hearing loss have not been certified to the Board.  However, the Veteran's substantive appeal was received in July 2015.  As the appellant timely perfected an appeal, the Board will accept jurisdiction of these issues.

This case was before the Board in July 2014, at which time it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an eye disability and entitlement to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's tinnitus had its onset during military service or is otherwise related to such service.   


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Veteran received notification prior to the unfavorable agency decision in letters dated in May 2008, July 2008, August 2008, and July 2009.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records have not been obtained and are unavailable.  In an August 2002 letter from the National Personnel Records Center, the appellant was advised that is records had been destroyed in a fire.  Additionally, the RO received a negative response to records requests in June 2008 from the Personnel Information Exchange System (PIES), which again advised that the recorded were fire related.  Thereafter, a memorandum of formal finding of unavailability of service treatment records was issued in June 2009.  The memorandum detailed all efforts made to obtain the records.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

All relevant post-service treatment records identified by the Veteran have been obtained.  The Veteran has not identified any additional records that should be acquired prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in connection with his claim on appeal.  These examinations are adequate for the purposes of the matter adjudicated herein, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Pursuant to the Board's July 2014 remand directives, a statement of the case was issued in June 2015.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  




Legal Criteria

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

To establish service connection the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Factual Background

The Veteran asserts that tinnitus is due to military service.  He contends that during military service he was a tail gunner and a boom operator and was exposed to loud noises without ear protection.

The appellant's DD Form-214 reflects that his major courses during service included flex gunner and boom operator.

As previously noted, the Veteran's service treatment records are unavailable.  However, his January 1956 exit examination is of record, which fails to reveal any clinical abnormality of the ears at separation from military service.  

The appellant was afforded a VA examination in October 2009.  He stated that military noise exposure included machine guns and working as a crewmember on aircrafts without the use of ear protection.  Post-military noise exposure consisted of pistol, rifle and shotgun fire with and without hearing protection, and playing as a drummer in a band, without the use of hearing protection.  The Veteran reported that the onset of tinnitus was in 1976 or 1977.  The examiner determined that the Veteran's tinnitus was less likely as not caused by or a result of military service.  In support of his finding, the examiner noted that the appellant reported the onset of tinnitus approximately two decades after military service.  Thus, his tinnitus was less likely as not caused by or a result of military noise exposure and was most likely due to a non-military etiology such as aging, hypertension, usage of potentially ototoxic medication, recreational noise exposure, and labyrinthitis.  

In a statement from the Veteran wife received in March 2013, she reported that the appellant's tinnitus was constant.  Further, it was noted that the appellant experienced intensely severe pain in his head, face, and ears during service when training in a high altitude and rapid decompression chamber and when firing weapons without the use of any ear protection.  

The Veteran was afforded an additional VA examination in January 2014.  He reported that the onset of tinnitus was in the 1970s after experiencing a vertigo episode.  The examiner determined that it was less likely as not that tinnitus was caused by or a result of military noise exposure.  In support of her finding, the examiner noted that the appellant reported the onset of tinnitus was in the 70s, which was also reported at the October 2009 VA examination.  She noted that the onset of tinnitus was 20 to 21 years after service, thus, the onset of tinnitus did not correspond to the Veteran's service dates.  Therefore, it was less likely as not that the tinnitus was due to military service, but more likely to do presbycusis and/or some other etiology.  

Analysis

In considering the evidence of record, the Board concludes that service connection for tinnitus is not warranted.  The Veteran's DD-214 demonstrates that his major courses included flex gunner and boom operator.  Accordingly, in-service noise exposure is established.  38 U.S.C.A. § 1154(a).  However, there is no indication that the appellant's tinnitus is related to such in-service noise exposure.  In this regard, the October 2009 VA examiner determined that tinnitus was less likely as not caused by or a result of military noise exposure and was most likely due to a non-military etiology such as aging, hypertension, usage of potentially ototoxic medication, recreational noise exposure and labyrinthitis.  The January 2014 VA examiner also opined that the condition was not related to military service but more likely to do presbycusis and/or some other etiology.  

Further, during the VA examinations, the appellant reported that the onset of tinnitus was in the 70s, approximately 20 years after military service.  In this regard, the Board notes that a significant lapse in time between service and the onset of tinnitus may be considered, among other factors, as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the competent medical opinions weigh against the Veteran's claims of service connection for tinnitus.  The opinions were well reasoned and were made following a review of the record and the Veteran.  As such, they are highly probative.  

As tinnitus is a chronic disease under 38 C.F.R. § 3.309(a), service connection is possible solely on the basis of evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in this case, neither the record nor the Veteran suggests that tinnitus has been present since military service.  In so finding, the Veteran reported that the onset of tinnitus was in 1970s, approximately 20 years after military service.  The passage of so many years between the Veteran's separation from service and the first indication of tinnitus is evidence against the presence of tinnitus since service.  Therefore, in light of the foregoing, continuity of symptomatology has not been established either by the clinical record or by the Veteran's own statements.

Additionally, presumptive service connection based on the finding of a chronic disease is not warranted because the evidence of record does not show that the Veteran's tinnitus manifested to a compensable degree within one year after his discharge from service in January 1956.  38 C.F.R. §§ 3.307(a) and 3.309(a).  

The Board does not question the Veteran's assertion of noise exposure in service.  However, the preponderance of the evidence weighs against a finding linking his current tinnitus to such noise exposure.  While the Veteran himself has stated his tinnitus is elated to active service, and is competent to report symptoms observable to a layperson, he is not competent to independently render a medical opinion regarding the nexus between active service and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the most probative evidence shows tinnitus is not related to military service.  Therefore, the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

In the Veteran's May 2014 notice of disagreement, he asserted that his hearing loss had worsened.  Another examination should be arranged.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Finally, the Veteran asserts that his eye disability is related to military service.  Pursuant to the Board's July 2014 remand directives, the Veteran was afforded a VA examination in August 2015.  The examiner diagnosed hyperopia, astigmatism OU correctable to 20/20 OU, pseudophakia (cataract corrective lenses) and mild decrease in stereo vision.  He determined that hyperopia and the astigmatism were not caused by or related to military service.  He noted that service treatment records did not reveal a diagnosis of hyperopia or astigmatism.  Notably, the January 1956 discharge examination showed 20/20 visual acuity without correction.  Further, medical literature research found no cause and effect from altitude change and refractive error.  The examiner also opined that the cataract was not caused or related to military service.  In support of his finding, he noted that cataract was an aging process of the lens.  The Veteran had cataract surgery in August 2014 OD and October 2014 OS.  Again, the discharge examination noted 20/20 OU without correction.  Additionally, medical literature search found no cause and effect from altitude change and cataracts.  Finally, the examiner found that the stereo vision was less likely caused by or related to service.  He noted that stereo vision or binocular vision occurred as a normal development of vision during childhood when the neutral pathways formed.  Decreased stereo vision or binocular vision will occur if the neural pathways were not completely developed or if there is a sudden decrease in visual acuity in one or both eyes.  With visual acuity at the time of examination at 20/20 OU with correction, decease in stereo or binocular vision was most likely caused during the development of the eyes.  

At the outset, the Board notes that the August 2015 VA examiner opined that stereo or binocular vision was most likely caused during the development of the eyes during childhood.  Such finding indicates that the condition may have preexisted military service.  As such, an opinion is needed to determine whether any eye disability preexisted military service and was not aggravated by such service.  

Additionally, in the November 2015 informal hearing presentation submitted by the Veteran's representative, he noted the August 2015 VA examiner's comment  that a medical literature search found no cause and effect from altitude change and cataracts.  However, the appellant's representative identified two articles regarding altitude changes and the eye.  On remand, the article must be reviewed by the VA examiner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral hearing loss disability.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner must fully describe any functional effects associated with the Veteran's bilateral hearing loss disability and indicate the occupational effects of the bilateral hearing loss disability, if any. 

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Forward the claims file to the VA examiner who conducted that August 2015 eye examination, or another qualified examiner if he is unavailable, to provide an addendum opinion.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  

For all disabilities identified during the August 2015 examination, the examiner should provide an opinion regarding the following: 

a.  Did any eye disability clearly and unmistakably preexist military service? 

b.  If so, whether any eye disability was clearly and unmistakably NOT aggravated (permanently worsened beyond its natural progression) by military service?

c.  If either or both (a) and (b) above are answered in the negative, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that any disability had its onset during military service or is otherwise related to such service.

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner must discuss the articles identified in the Veteran's November 2015 informal hearing presentation.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  If the issues on appeal remain denied, issue a supplemental statement of the case, then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


